DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Claims 1-20 are pending and claims 1 and 11 are amended. 
   				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Step 1: The claim 1-10 are a system, claims 10-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite 
A method for displaying on one or more display devices and optimizing revenue of at least one digital advertisement displayed […] having bidding and rating information comprising:[…] configured to create and display advertisements […], and a profile containing attributes of the display device, wherein the attributes include one or more time slots that designate when at least one advertisement […]; receiving […], for each of the one or more time slots of the one or more display devices, one or more requests for displaying at least one advertisement in one or more time slots of the one or more display devices, each of the one or more requests including bidding and rating information for one or more requested time slots of a particular display device; for each specific display device of the one or more display devices, selecting […], for each particular time slot of the specific display device, a selected request from one or more requests designating the particular time slot of the specific display device, such that the selected request is determined to maximize revenue for the particular time slot of the specific display device, […] performing such selection by using bidding and rating information associated with the one or more requests designating the particular time slot of the specific display device, the at least one advertisement associated with the selected request […] in the particular time slot indicated in the selected request; securely accessing by an exchange information from said […]; governing the flow of data and control between […]; communicating […] to receive one or more selected advertisements associated with one or more selected requests; authenticating the one or more selected advertisements; routing by the exchange each of the selected advertisements to be displayed […] in a respective time slot; providing acknowledgement […]; and displaying […] the selected advertisements, wherein, when an advertisement of the one or more selected advertisements is scheduled to be executed […]. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a digital advertising system for displaying on one or more display devices[…] one or more display devices, each display device having a processor, a memory, an operating system, one or more applications configured to communicate with the operating system in generating visual content, a digital signage system engine configured (claim 1); A method for displaying on one or more display devices […] (claim 11) providing one or more display devices, each display device having a processor, a memory, an operating system, one or more applications configured to communicate with the operating system in generating visual content, a digital signage system engine configured to create and display advertisements on the display device, to be displayed on the at least one display device, wherein the one or more applications are authenticated and digitally signed when published in a catalogue; an advertising platform, automatically by the advertising platform, by an exchange information from said advertising platform and said at least one display device; said advertising platform and said at least one display device by said exchange; displaying by each of the one or more display devices; to be executed on a particular display device, an application of the one or more applications is downloaded to the particular display device using a secure transfer protocol, such that the downloaded application is authenticated before being installed on the particular display device and the digital signature is validated each time the downloaded application is executed. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Further the additional elements are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the revenue of the advertisement displayed having bidding and rating information. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B and does not provide an inventive concept.
Claim 2 and 12 recites wherein said advertising platform is disintermediated. The claim merely further limits the organization of the additional element and does not integrate the judicial exception into a practical application. 
Claim 3 and 13 recites wherein said advertising platform is configured to continuously reflect the latest status, conditions, and changes of the system. The claim merely further limits the organization of the additional element and does not integrate the judicial exception into a practical application. 
Claim 4 and 14 recites wherein said advertising platform can determine the one or more time slots of said at least one advertisement on the one or more display devices in near real time. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
Claim 5 and 15 recites wherein said advertising platform is further configured to create and ingest advertising media content. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
Claim 6 and 16 recites wherein said advertising platform is further configured to optimize said at least one advertisement on the one or more display devices. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
Claim 7 and 17 recites wherein the one or more display devices are further configured to track usage of the one or more display devices. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
Claim 8 and 18 recites further having at least one user which interacts with said system, wherein said interactions are controlled by profile, settings, and privileges associated with an account types of said at least one user. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
Claim 9 and 19 recites wherein said advertising platform is an external cloud service. The claim merely further limits the organization of the additional element and does not integrate the judicial exception into a practical application. 
Claim 10 and 20 recites wherein the one or more display devices are further adapted to have an advertising application automatically installed when said at least one advertisement is placed on the one or more display devices. The dependent claim merely further limits the processing of the data and does not integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data that is used in optimization of revenue for advertisements presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art. 
The PTAB decision dated 12/13/21 stated “We are persuaded by Appellant's argument that the Examiner erred in rejecting independent claims 1 and 11 under 35 U.S.C. § 103 at least because Shaw, on which the Examiner relies, does not disclose or suggest "an exchange," as recited in claim 1, and similarly recited in claim 11, that "authenticates the one or more selected advertisements, [ and] routes each of the selected advertisements to be displayed on a respective display device in a respective time slot" (Appeal Br. 16-17). [see page 17 of the decision]. In view of this decision, the examiner performed an updated search. The closest prior art of record to the newly amended limitation was found to be Mao and Pelletier. Mao (US 9294284) teaches the authentication of digital signature for mobile applications (see abstract) and Pelletier (US 20030110130) teaches using a clearing house to authenticate content for distribution (see par. 0053). However, it was determined that the combination of the previously cited prior art with the addition of the two references Mao and Pelletier would not have been obvious to one of ordinary skill in the art. For these reasons the prior art rejection has been withdrawn. Dependent claims 2-10 and 12-20 are determined to be allowable subject matter as they depend from claims 1 and 11. 
It is noted all claims remain rejected under 35 USC 101. 

Response to Arguments
The prior art rejection under 35 USC 103 has been withdrawn (see Allowable Subject Matter).
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the rejection under 35 USC 101, the rejection remains in view of the reasons set forth in the PTAB decision 12/13/2021. The claims still recite an abstract idea and while the claims have been amended to include the additional elements of the digital signature and the use of secure transfer protocol. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Further the additional elements are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claimed limitations merely link a portion of the abstract idea (authenticating advertisements) to the particular technical environment of security techniques (authenticating an application through secure transfer protocol and digital signature). As stated in the PTAB decision, there is nothing showing how the security of the computer itself is improved. 
For these reasons the claims remain rejected under 35 USC 101. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/3/2022